RANDOLPH, Circuit Judge,
dissenting:
My objections to the majority opinion are, first, that the decision on the merits is in error, and second, that the prospect of mootness should have precluded any decision on the merits. I realize that discussing the issues in this sequence inverts the usual order. But the majority’s mistake on the merits is the more serious in terms of lasting consequences and I shall therefore begin with it.
The British crown colony of Hong Kong is one of the most densely populated regions in the world. Within its tiny area, nearly six million people reside. Because of Hong Kong’s proximity to Vietnam it has become one of the prime destinations for Vietnamese “boat people,” more than 750,000 of whom have fled to the countries of Southeast Asia during the past nineteen years. After the fall of Saigon in 1975, the United States pressed “first asylum” countries such as Hong Kong to provide a safe haven for these people until they could be resettled elsewhere or returned to Vietnam. But as the years passed, the influx of boat people continued. Since June 1988, more than 71,000 individuals from Vietnam have arrived on Hong Kong’s shores and wound up in its detention camps. In an effort to stem the tide and to relieve itself of the burdens imposed by this mass exodus, Hong Kong entered into a Comprehensive Plan of Action with fifty other nations, including the United States. Developed in 1989, the Plan governs the screening of asylum seekers and provides that those persons not recognized as “refugees” pursuant to international criteria— those who have been “screened out” — must return to Vietnam in order to seek resettlement in a third country.
For the moment, Hong Kong and the other “first asylum” countries are exercising forbearance. They are following a program of voluntary repatriation for those who have been “screened out.” Hong Kong is, in other words, asking these people to depart voluntarily rather than forcibly expelling them, as it presumably has every right to do since they are there illegally. The head of the State Department’s Bureau of Refugee Programs believes that it is “fundamentally important to the success” of the Comprehensive Plan that ‘Vietnamese in the camps have the clear perception that there is no alternative for the screened out but to return to Vietnam.” “[A]nything that clouds that perception or gives birth to rumors that resettlement of the screened out is possible will reduce voluntary repatriation and create a *475situation in which resort to mandatory repatriation by first asylum governments is made more likely.”
The potential repercussions of the majority’s decision are, to say the least, disquieting. The flight of illegal aliens to Hong Kong and elsewhere has created an international crisis. Fifty nations have sought to avert the flood by stopping the flow. Not processing then-visas in Hong Kong removes one of the reasons so many of these people are leaving their homeland and embarking on the dangerous journey across the South China Sea. Now the majority holds that it is illegal for the United States consular office in Hong Kong to abide by the Comprehensive Plan and refuse to process immigrant visas for Vietnamese boat people detained in the camps. Why? Because this is discrimination on the basis of nationality and 8 U.S.C. § 1152 provides, with certain exceptions, that “no person shall ... be discriminated against in the issuance of an immigrant visa because of the person’s race, sex, nationality, place of birth, or place of residence.”
But it is not nationality that precludes visa processing. The so-called “discrimination” the majority detects stems from the illegal status of the screened out boat people, rather than from the fact (if it is a fact) that they are all Vietnamese nationals. Compare two Vietnamese nationals in Hong Kong, one there illegally and currently living in a detention camp and the other there legally, perhaps working or on holiday. As implemented, the current regulation allows processing of the legal Vietnamese but not the illegal one. That is not discrimination on the basis of nationality, but discrimination on the basis of legality. And the statute does not forbid it. Still less is the State Department’s current regulation a “nationality based regulation,” as the majority supposes. The regulation reads:
(a) Alien to apply in consular district of residence. Unless otherwise directed by the Department, an alien applying for an immigrant visa shall make application at the consular office having jurisdiction over the alien’s place of residence; except that, unless otherwise directed by the Department, an alien physically present in an area but having no residence therein may make application at the consular office having jurisdiction over that area if the alien can establish that he or she will be able to remain in the area for the period required to process the application....
59 Fed.Reg. 39,955 (1994) (to be codified at 22 C.F.R. § 42.61). There is not a word here relating to an alien’s nationality. Within the United States illegal aliens are treated far differently than those who are legally here. It is beyond belief that distinguishing — that is, discriminating — among visa applicants on the same ground is forbidden. The regulation, through the words “unless otherwise directed,” permits the State Department to make this distinction and section 1152 does not forbid it.
To show that the State Department was discriminating against the detainees because they were Vietnamese, the majority quotes a statement of the defendants and italicizes two words: “in approximately April, 1993, the Department changed its practice or policy relating to the processing of immigrant visa petitions of Vietnamese nationals residing illegally in Hong Kong.” Consider the quotation again, this time without the distracting italics. It indicates that the State Department’s policy dealt only with those Vietnamese “residing illegally in Hong Kong.” That makes my point, not the majority’s. Other Vietnamese in Hong Kong may be processed. What causes the difference in treatment? Not nationality, but the common sense international distinction between aliens who enter a country illegally and those who enter legally.
There may be room for an argument that the State Department will process other illegal immigrants — that is, other than the Hong Kong detainees — in foreign countries despite their illegal status, and therefore the Vietnamese boat people are being singled out because they are Vietnamese. But there is no evidence that this sort of thing is going on; and the regulation is so new that I doubt whether any world-wide customary practice under it can yet be discerned.
Given the profound consequences of judicial intervention and the danger that a decision might dismantle this carefully wrought *476international program designed to bring a humane and swift end to the continuing problem of illegal immigration, it is critical that we decide only what we have to decide. The majority has followed another course, which brings me to my second objection. Of the five plaintiffs, two are — or were — screened out Vietnamese residing in one of the Hong Kong camps. The oral argument in this case revealed that these alien-plaintiffs may have already been processed. Their preference numbers came up nearly a year ago. See Kooritzky v. Reich, 17 F.3d 1509, 1510-11 (D.C.Cir.1994). At the time of the district court’s decision — April 1994 — the State Department was still processing detainees whose visa applications were current, that is, those whose preference numbers had been reached. It therefore appears quite likely that the alien-plaintiffs are now in the United States. If they are, their two sponsors, who are also plaintiffs, have no further interest in the case. The case was never certified as a class action. The district court made no findings regarding the status of the alien-plaintiffs and neither the plaintiffs’ nor the government’s counsel at oral argument could say whether a live controversy still exists.
If the alien-plaintiffs have already received relief, the case could not be saved by qualifying as one capable of repetition but evading review. The capable of repetition part of the formulation means the complaining party is likely to be subjected to the same challenged activity in the future. We so held in Christian Knights of the Ku Klux Klan v. District of Columbia, 972 F.2d 365, 370 (D.C.Cir. 1992), citing several Supreme Court decisions on the point. If the individual Hong Kong plaintiffs already had their applications processed, they will not suffer the same fate in the future.
Without the aliens or their sponsors in the case, our deciding the merits would be warranted only if the remaining plaintiff, LAVAS, had standing, which it does not. The harm it alleges — a possible future strain on its resources — is general and speculative, see Alien v. Wright, 468 U.S. 737, 751, 104 S.Ct. 3315, 82 L.Ed.2d 556 (1984); and the organization is not within the zone of interest the statute was meant to protect, cf. INS v. Legalization Assistance Project of the Los Angeles County Fed’n of Labor, — U.S. ■-, -, 114 S.Ct. 422, 424, 126 L.Ed.2d 410 (1993) (Circuit Justice O’Connor).
The proper course therefore should have been to remand the case to the district court to make a finding whether the case is moot. We do not have to be entirely certain the ease has become moot; if there is cause to believe it has met that fate, a remand is warranted. That is what the Supreme Court does when it encounters this sort of situation. See, e.g., White v. Regester, 422 U.S. 935, 936, 95 S.Ct. 2670, 2671, 45 L.Ed.2d 662 (1975) (per curiam); Hill v. Printing Indus, of the Gulf Coast, 422 U.S. 937, 938, 95 S.Ct. 2670, 2670, 45 L.Ed.2d 664 (1975) (per curiam); Indiana Employment Security Div. v. Bur-ney, 409 U.S. 540, 541-42, 93 S.Ct. 883, 883-85, 35 L.Ed.2d 62 (1973) (per curiam); Johnson v. New York State Educ. Dep’t, 409 U.S. 75, 76, 93 S.Ct. 259, 259, 34 L.Ed.2d 290 (1972) (per curiam) (“[G]iven the suggestion at oral argument ... the case is remanded to the [district court] to determine whether this case has become moot.”). And that is what we should have done rather than rushing into the merits.